Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/15/2020.
Claims 1-17 and 21-23 are allowed in this office action.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose An apparatus, comprising: a shaft assembly, wherein the shaft assembly comprises: an outer sheath, and a staple driving mechanism slidably housed within the outer sheath; an end effector, wherein the end effector comprises: a staple deck defining a plurality of staple openings in at least one annular array, wherein each staple opening in the plurality of staple openings houses a staple, an anvil configured to actuate relative to the staple deck to compress tissue between the staple deck and the anvil, a first staple driver, wherein the staple driving mechanism is configured to actuate the first staple driver to fire a first staple of the plurality of staples against the anvil, and a second staple driver, wherein the staple driving mechanism is configured to actuate the second staple driver independently and relative to the first staple driver to fire a second staple of the plurality of staples against the anvil; and an 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731